DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 6/21/2022.
The species elections has been maintained.  The species of JAK2 V617F, CALR type I, and MPL W515K in the reply filed on 6/22/2021 and 10/27/2021 is acknowledged.
Claims  8, 17, 21-30 are pending.  Claims 1-7,9-16,18- 20,31 have been cancelled. 
Claims 8,  22, 29  are withdrawn as being drawn to a nonelected species.
The following rejections for claims 17,21,23-28,30 are modified as necessitated by amendment with response to arguments follows.
This action is FINAL.
Withdrawn Rejections
	The 35 USC 112b made in the previous office action is withdrawn based upon amendments to the claims.
	The 35 USC 102 and 35 USC 103 rejections made in the previous office action is withdrawn on cancellation of the claims or amendments to the claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17,21,23-28,30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to kits  and a data analysis method using the kit that comprise “a mutant probe that specifically hybridizes with a gene mutation related to myeloproliferative neoplasms in CALR”.    The claims therefore are broadly drawn to any probe that specifically hybridizes with a gene mutation related to myeloproliferative neoplasm and therefore a wide variety of genetic variations with the asserted functionality of a relationship to myeloproliferative neoplasm.  The specification teaches particular mutations (table 4).  The specification does not provide any particular guidance as to the critical structure required to determine that a mutation is “related to myeloproliferative neoplasm” other than the structures specifically recited in the specification.  
The claims are further drawn to a method of data analysis based upon any type 1 and type 2 mutations of CALR.  However, the specification has not described that any calculated determination would provide diagnosis of MPN.  In particular the specification provides different particular combinations of the probes related to the genes and type 1 data determinations (p. 32-35), however, the specification has not described which calculated determination values would functionally provide MPN diagnosis.  As such although the calculations can be performed by the skilled artisan, the specification has not provided which of these determinations would provide diagnosis.  
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).
Thus while the specification provides for specific mutations,  the specification does not provide an adequate written description of the broad subject matter encompassed by the rejected claims of “a gene mutation related to myeloproliferative neoplasm” nor which determination values are functionally associated with MPN diagnosis.
Response to Arguments
The reply traverses the rejection a summary of the arguments are provided below with response to arguments following.  The reply asserts that the claims have been amended to particular point to a wild type probe and a common probe that hybridizes with a region excluding the genre mutation related to mpn in CALR (p. 1-2).  These arguments have been reviewed but have not been found persuasive.  Although the specification provides the particular CALR regions recited, the specification does not provide support for the diagnosis of MPN based upon rather the mutations are “similar” or rather a mutation “similar to type 1” or “similar to type 2” is predictive of diagnosis in any patient.  These recitations do not necessarily limit the claims to particular mutations as “similar to” would encompass other mutations.  The specification provides a description of the mutation in genomic DNA and plasmids p. 32-35, the specification does not provide that detection of these mutations would provide a correlation to diagnosis of MPN. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17,21,23-28,30 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>.
            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
   Regarding Step 2A, prong one, the claims recite the judicial exception of an abstract idea. The claims recite a data analysis method of calculation that can be performed mentally.  
Thus, the claims recite and are directed to the patent-ineligible concepts of abstract ideas. 
Regarding Step 2A, prong two, having determined that the claims recite an abstract idea, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The steps of using the kit for evaluating a gene mutation does not practically apply the judicial exception. Rather, these steps are part of the data gathering process necessary to apply the judicial exception. As noted below these steps are considered routine steps.  
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The additionally recited steps of  evaluating a gene mutation using a kit comprising a microarray is considered routine and conventional as this kit and microarray comprises fragments of known genes on a routine microarray. Park et al. (clinical Chimica Acta February 2017 Vol 465 p 82 cited on IDS) teaches a mutant probe that hybridizes with a gene mutation related to MPN in JAK2, CALR and MPL (table 1).   The concept of these regions being placed on a microarray is a routine and conventional method of hybridization assays known in the art. 
The present claims do not require performing any steps that are not routine and conventional. See Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Response to Arguments
The reply traverses the rejection a summary of the arguments are provided below with response to arguments following.  The reply asserts that the judicial exception is integrated into a practical application buy use of a microarray (p 10).  The reply asserts that this microarray includes probes that include multiple targets (mutant wildtype and common) (p 10). 
This argument has been reviewed but has not been found persuasive.
The claims require a microarray, however, this does not integrate the judicial exception.  In particular the claims are drawn to any microarray that has the recited gene, this includes manufactured microarrays.  As described on page 2 the mutations of CALR are known (p. 2).  As such its is considered general and routine to use microarrays in assays to detect known mutations such as are recited by the claims.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634